DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 12 April 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 12 April 2021 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4–9 and 11–17 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0174237 (published 6 June 2019) (“Lunner”); US Patent Application Publication 2017/0201823 (published 13 July 2017) (“Shetye I”); US Patent Application Publication 2018/0033419 (published 01 February 2018) (“Shetye II”) and US Patent Application Publication 2011/0064238 (published 17 March 2011) (“Haas”).
Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Lunner, Shetye I, Shetye II, Haas and US Patent Application Publication 2015/0016638 (published 15 January 2015) (“Hebenstreit”).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Lunner; Shetye I; Shetye II, Haas and US Patent Application Publication 2008/0152183 (published 26 June 2008) (“Janik”).
Claim 1 is drawn to “a head-worn acoustic device.” The following table illustrates the correspondence between the claimed head-worn acoustic device and the Lunner reference.
Claim 1
The Lunner Reference
“1. A head-worn acoustic device comprising:
The Lunner reference describes a hearing system HS contained in a pair of spectacles. Lunner at ¶¶ 9, 123, FIGs.1A, 1B.
“at least one acoustic transducer disposed such that, in a head-worn state, the at least one acoustic transducer is in an open-ear configuration in which an ear canal of a user of the head-worn acoustic device is unobstructed;
Lunner’s hearing system includes output transducers, such as loudspeakers or receivers, worn in any known manner. Id. at ¶¶ 9, 67, 88, FIG.1A. For example, the output transducers are worn in a non-occluding, or open-ear, manner Id.
s configured to capture audio that is processed and played back through the at least one acoustic transducer; and
Lunner’s hearing system HS includes microphone arrays MA on the left and right temple pieces of a spectacles frame and in the nose bridge. Id. at ¶¶ 2–8, 30, 50, 123, FIG.1A. Based on the wearer’s location and a map of audio sources in the environment, audio from the microphone arrays is processed through beamforming and head-related transfer functions to present spatialized audio to the system’s wearer through the output transducers. Id.
“an amplifier circuit configured to process signals representing the audio captured using the at least [[one]] two microphones and generate driver signals for the at least one acoustic transducer,
Lunner similarly describes an amplifier to process the microphone array signals for reproduction by the output transducers. Id. at ¶¶ 89, 91, 205, FIG.7.
“wherein the at least one acoustic transducer and the at least two microphones are disposed on the head-worn acoustic device such that, in the head-worn state, a lobe of a radiation pattern of the at least one acoustic transducer is directed towards the ear canal of the user, 
As already discussed, Lunner describes mounting an output transducer on the frame of a pair of spectacles, near a user’s ear canal. Lunner also describes mounting microphone arrays on the spectacles’ left and right temple pieces and a nose bridge.
Lunner, however, does not address how to arrange the output transducer’s lobes, or even if it exhibits a directional lobe. 
“a feedforward microphone of the at least two microphones is positioned in an acoustic null in the radiation pattern of the at least one acoustic transducer, and
Lunner’s microphones included in array MA are feedforward microphones since they are intended to capture ambient sound that will 
Lunner does not describe positioning the microphone arrays in a null of the output transducer, or even if the output transducer exhibits a null.
outside of a direct acoustic path between the at least one acoustic transducer and an ear of the user such that an amount of coupling between the at least one acoustic transducer and the feedback microphone is substantially equal to an amount of coupling between the at least one acoustic transducer and an ear of the user.”
Lunner does not describe a feedback microphone. Lunner also does not describe placing a feedback microphone in such a way that it is outside a direct acoustic path between the transducer and a user’s ear but with a substantially equal amount of coupling between the transducer and the ear.

Table 1
The table above shows that the Lunner reference anticipates many of the limitations. Lunner does not describe the output transducer as a directional transducer that exhibits a lobe and null. Lunner also does not describe a feedback microphone. And Lunner does not describe arranging the microphones relative to the directional lobes of the output transducer. The reference thus fails to anticipate the limitations requiring the orientation of an acoustic transducer’s radiation pattern lobe towards a user’s ear canal; positioning a feedforward microphone in the null of the transducer’s radiation pattern; and positioning a feedback microphone so its acoustic coupling to the 
The Lunner reference places no limits on how its output transducers may be worn, noting various known configurations that may be used, including in a housing near the ear canal. Lunner at ¶ 88. The Shetye I reference describes advantages of open-ear headphones, where the output transducer is mounted off the ear. Shetye I at ¶¶ 2, 3. For example, open-ear headphones do not occlude ambient sounds from being heard. Id. The sound produced by open-ear headphones, however, leak sound to others in the environment. Id. Shetye I improves on the basic premise of open-ear headphones by configuring the transducer to emit anti-phase sound from the front and rear of the diaphragm creating a dipole in the low-frequency range and a hypercardioid in the high-frequency range. Id. at Abs., ¶¶ 4, 5, 38, 39, 46, FIGs.1, 4A, 4B. This reduces the amount of far-field leakage to bystanders. See id.
The Shetye II reference describes an open-ear headphone design that is substantially similar to the one described by Shetye I. Compare Shetye II at FIG.7B with Shetye at FIG.2B. Shetye II improves on the Shetye I design further by including active noise reduction (ANR) components. Shetye II at ¶ 21. In particular, Shetye II recognizes that the open-ear headphone configuration described in Shetye I is susceptible to increased levels of ambient noise. Id. at ¶¶ 2–4, 21. Shetye II addresses this problem through an Id. at ¶¶ 24, 25, FIGs.2A, 2B. Feedforward microphone 20 is positioned in a null of output transducer 22. Id. Feedback microphone 26 is positioned in the radiation path of output transducer 22. Id. More particularly, feedback microphone 26 is coupled to a front basket 28 of output transducer 22, or is coupled off-basket and on a support structure 14 that supports basket 28 on the user’s head/ear. Id. at ¶ 25. These teachings would have suggested that a similar improvement may be obtained in Lunner’s system by placing a feedforward microphone in the null of a directional speaker and placing a feedback microphone in the acoustic radiation field produced by the speaker. Specifically, a feedback microphone (e.g., Shetye II 26) may be placed directly on the speaker—between the speaker and the ear—or simply near the speaker on a support structure. Because the Shetye II ANR solution requires subtracting a signal applied to its speaker from the signal recorded by the feedback microphone to yield a heard noise estimate, one of ordinary skill in the art would have reasonably recognized that wherever feedback microphone 26 is located should produce an accurate estimate of the sound produced by the speaker and the sound heard by the user—i.e., the acoustic coupling between the speaker and the feedback microphone should be made as equal as possible as the coupling between the speaker and the ear. See Shetye II at ¶ 27. The Haas reference further teaches and suggests that the feedback microphone should be placed side-by-side with the speaker instead of directly in the path between the speaker and the ear, since placing the microphone in the speaker-ear path may interfere with the quality of sound received by the ear. See Haas at ¶ 55, FIGs.1, 2. This suggests locating feedback microphone outside the direct coupling path between the speaker and the ear.
Accordingly, it would have been obvious for one of ordinary skill in the art interested in positioning Lunner’s output transducer in a housing near a wearer’s ear canal to configure the transducer in an open-ear manner and to configure the transducer to exhibit directionality as suggested by Shetye I. It would have also been obvious to direct the lobes towards the wearer’s ear canal so the wearer would be able to clearly hear the reproduced sounds while a bystander would not. And as taught and suggested by Shetye II, it would have been obvious to include ANR circuitry, including a feedforward microphone located in the transducer’s acoustic null and a feedback microphone located near the speaker. More particularly, as suggested by Shetye II and Haas, one of ordinary skill in the art would have reasonably located the feedback microphone side-by-side with the speaker so that it receives the same sound as the user’s ear without interfering with the speaker’s sound reproduction. For the foregoing reasons the combination of the Lunner, 
Claim 2 depends on claim 1 and further requires the following:
“wherein the at least one acoustic transducer and at least one microphone of the at least two microphones is disposed along a temple of an eyeglass frame.”
Lunner similarly suggests locating microphone arrays along the temples of a pair of spectacles. Lunner at ¶ 123, FIG.1A. Lunner does not describe placing the acoustic transducer on the temples. This is a known configuration, however, particularly for Lunner’s embodiment that includes a speaker near a canal. The Hebenstreit reference, for example, further suggests locating output transducers along the temple pieces. Hebenstreit at ¶ 41, FIG.1A. Accordingly, it would have been obvious to locate Lunner’s output transducer on the temple pieces as well as Lunner’s microphone arrays. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II, the Haas and the Hebenstreit references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the at least one microphone is disposed on a front portion of the eyeglass frame.”
Lunner similarly describes locating a microphone array on the nose bridge of a pair of spectacles. Lunner at ¶ 123, FIGs.1A, 1B. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II, the Haas and the Hebenstreit references makes obvious all limitations of the claim.
Claim 4 depends on claim 2 and further requires the following:

Lunner similarly suggests locating microphone arrays along the temples of a pair of spectacles. Lunner at ¶ 123, FIG.1A. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“further comprising one or more processing devices configured to implement a beamforming process based on audio captured using the multiple microphones of the array.”
Lunner also describes including a processor to beamform the audio captured by the microphone arrays. Lunner at ¶¶ 2–8, 30, 50, 123, 193–205, FIGs.6, 7. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“wherein the beamforming process is configured to preferentially capture audio from a gaze-direction of the user.”
Lunner describes beamforming based on where a wearer is looking—i.e., based on gaze direction. Lunner at ¶¶ 2–8, 30, 50, 123, 193–205, FIGs.6, 7. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the at least one acoustic transducer and the at least two microphones are disposed on an open-ear headphone.”
See US Patents 9,794,676 and 9,794,677 (incorporated into this Application by Spec. at ¶ 18) (describing a pair of headphones as including a headband to mount the output transducers to a wearer’s head.) The Lunner reference describes a hearing system in the form of a pair of spectacles. Lunner at ¶ 31, FIG.1A. Lunner also describes configuring the system as a headband, or pair of headphones. Id. The obviousness rejection of claim 1, incorporated herein, also shows the obviousness of modifying Lunner’s hearing system to include open-ear output transducers. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“wherein the at least two microphones is a portion of an array of multiple microphones disposed on the open-ear headphone.”
Lunner similarly suggests locating microphone arrays on a headband. See Lunner at ¶¶ 31, 123, FIG.1A. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 9 depends on claim 8 and further requires the following:
“further comprising one or more processing devices configured to implement a beamforming process based on audio captured using the multiple microphones of the array.”
Lunner also describes including a processor to beamform the audio captured by the microphone arrays. Lunner at ¶¶ 2–8, 30, 50, 123, 193–205, 
Claim 10 depends on claim 1 and further requires the following:
“wherein a power ratio of (i) a portion of output of the at least one acoustic transducer radiated towards the ear canal of the user and (ii) a portion of output of the at least one acoustic transducer radiated towards the feedforward microphone is at least 1 dB.”
The obviousness rejection of claim 1 shows the obviousness of locating Lunner’s microphone arrays in a null of an output transducer to prevent feedback. The resulting power ratio is not described by the references. However, Janik indicates that a reduction of 10 dB may occur through null placement. See Janik at ¶ 58. However, since the cited references show the obviousness of reducing feedback through the claimed technique, it would have been obvious to maximize the power ratio to any desired extent by placing a microphone in the null as desired. Accordingly, one of ordinary skill in the art would have positioned the microphone in the null to provide any desired amount of acoustic decoupling to the extent that approach—the same approach claimed and described—would allow. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II, the Haas and the Janik references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein the at least one acoustic transducer is a part of an array of acoustic transducers.”

Claim 12 depends on claim 1 and further requires the following:
“wherein in the head-worn state, a physical separation exists between the at least one acoustic transducer and the ear canal of the user.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of locating Lunner’s output transducer off the user’s ear—i.e., with a physical separation between it and the wearer’s ear canal. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“wherein in the head-worn state, a physical separation exists between the at least one acoustic transducer and a concha or pinna of the user.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of locating Lunner’s output transducer off the user’s ear—i.e., with a physical separation between it and the wearer’s concha or pinna to create an open-ear configuration. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:

As explained in the obviousness rejection of claim 1, incorporated herein, the Shetye I reference suggests configuring Lunner’s output transducer as an acoustic dipole. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 15 is drawn to “a head-worn acoustic device.” The following table illustrates the correspondence between the claimed head-worn acoustic device and the Lunner reference.
Claim 15
The Lunner Reference
“15. A head-worn acoustic device comprising:
The Lunner reference describes a hearing system HS contained in a pair of spectacles. Lunner at ¶¶ 9, 123, FIGs.1A, 1B.
“at least one acoustic transducer disposed such that, in a head-worn state, the at least one acoustic transducer is in an open-ear configuration in which an ear canal of a user of the head-worn acoustic device is at least partially unobstructed;
Lunner’s hearing system includes output transducers, such as loudspeakers or receivers, worn in any known manner. Id. at ¶¶ 9, 67, 88, FIG.1A. For example, the output transducers are worn in a non-occluding, or open-ear, manner where the speaker is located outside of the wearer’s ear canal. Id.
“at least two microphones configured to capture audio that is processed and played back through the at least one acoustic transducer,
Lunner’s hearing system HS includes microphone arrays MA on the left and right temple pieces of a spectacles frame and in the nose bridge. Id. at ¶¶ 2–8, 30, 50, 123, FIG.1A. Based on the wearer’s location and a map of audio sources in the environment, audio from the microphone arrays is processed Id.

Lunner’s microphones included in array MA are feedforward microphones since they are intended to capture ambient sound that will be reproduced by speakers. Lunner at ¶ 89.
Lunner does not describe positioning the microphone arrays in a null of the output transducer, or even if the output transducer exhibits a null.
“wherein a feedback microphone of the at least two microphones is positioned outside of a direct acoustic path between the at least one acoustic transducer and an ear of the user 1such that an amount of coupling between the at least one acoustic transducer and the feedback microphone is substantially equal to an amount of coupling between the at least one acoustic transducer and an ear of the user;
Lunner does not describe a feedback microphone. Lunner also does not describe placing a feedback microphone in such a way that it is outside a direct acoustic path between the transducer and a user’s ear but with a substantially equal amount of coupling between the transducer and the ear.
“an amplifier circuit configured to process signals representing the audio captured using the at least two microphones to generate a first signal for the at least one acoustic transducer; and
Lunner similarly describes an amplifier to process the microphone array signals for reproduction by the output transducers. Id. at ¶¶ 89, 91, 205, FIG.7.
“an echo cancellation circuit configured to process the signals representing the audio captured using a second subset of the at least two microphones to generate a second signal for the at least one acoustic transducer, wherein a combination of the first signal and second signal reduces coupling between the at least one acoustic transducer and the at least two microphones by at least 3 dB.”
Lunner does not describe an echo cancellation circuit. Lunner at most describes estimating, and presumably anticipates cancelling, acoustic feedback. Lunner at ¶¶ 54, 65.

Table 2
The table above shows that the Lunner reference anticipates many of the limitations. Lunner does not anticipate the claimed echo cancellation circuit. Lunner does not describe the output transducer as a directional transducer that exhibits a lobe and null. Lunner also does not describe a feedback microphone. And Lunner does not describe arranging the microphones relative to the directional lobes of the output transducer. The reference thus fails to anticipate the limitations requiring the orientation of an acoustic transducer’s radiation pattern lobe towards a user’s ear canal, positioning a feedforward microphone in the null of the transducer’s radiation pattern and positioning a feedback microphone so its acoustic coupling to the output transducer is the same as the coupling between the transducer and the user’s ear, but is located outside the direct path between the transducer and the ear.
The Lunner reference places no limits on how its output transducers may be worn, noting various known configurations that may be used, including in a housing near the ear canal. Lunner at ¶ 88. The Shetye I reference describes advantages of open-ear headphones, where the output transducer is mounted off the ear. Shetye I at ¶¶ 2, 3. For example, open-ear headphones do not occlude ambient sounds from being heard. Id. The sound produced by open-ear headphones, however, leak sound to others in the environment. Id. Shetye I improves on the basic premise of open-ear headphones by configuring the transducer to emit anti-phase sound from the front and rear of the diaphragm creating a dipole in the low-frequency range and a hypercardioid in the high-frequency range. Id. at Abs., ¶¶ 4, 5, 38, 39, 46, FIGs.1, 4A, 4B. This reduces the amount of far-field leakage to bystanders. See id.
The Shetye II reference describes an open-ear headphone design that is substantially similar to the one described by Shetye I. Compare Shetye II at FIG.7B with Shetye at FIG.2B. Shetye II improves on the Shetye I design further by including active noise reduction (ANR) components. Shetye II at ¶ 21. In particular, Shetye II recognizes that the open-ear headphone configuration described in Shetye I is susceptible to increased levels of ambient noise. Id. at ¶¶ 2–4, 21. Shetye II addresses this problem through an ANR system, which includes a feedforward microphone 20 and a feedback microphone 26 in the design. Id. at ¶¶ 24, 25, FIGs.2A, 2B. Feedforward microphone 20 is positioned in a null of output transducer 22. Id. Feedback microphone 26 is positioned in the radiation path of output transducer 22. Id. More particularly, feedback microphone 26 is coupled to a front basket 28 of output transducer 22, or is coupled off-basket and on a support structure 14 that supports basket 28 on the user’s head/ear. Id. at ¶ 25. These teachings would have suggested that a similar improvement may be obtained in Lunner’s system by placing a feedforward microphone in the null of a directional speaker and placing a feedback microphone in the acoustic radiation field produced by the speaker. Specifically, a feedback microphone (e.g., Shetye II 26) may be placed directly on the speaker—between the speaker and the ear—or simply near the speaker on a support structure. Because the Shetye II ANR solution requires subtracting a signal applied to its speaker from the signal recorded by the feedback microphone to yield a heard noise estimate, one of ordinary skill in the art would have reasonably recognized that wherever feedback microphone 26 is located should produce an accurate estimate of the sound produced by the speaker and the sound heard by the user—i.e., the acoustic coupling between the speaker and the feedback microphone should be made as equal as possible as the coupling between the speaker and the ear. See Shetye II at ¶ 27. The Haas reference further teaches and suggests that the feedback microphone should be placed side-by-side with the speaker instead of directly in the path between the speaker and the ear, since placing the microphone in the speaker-ear path may interfere with the quality of sound received by the ear. See Haas at ¶ 55, FIGs.1, 2. This suggests locating feedback microphone outside the direct coupling path between the speaker and the ear.
Accordingly, it would have been obvious for one of ordinary skill in the art interested in positioning Lunner’s output transducer in a housing near a wearer’s ear canal to configure the transducer in an open-ear manner and to configure the transducer to exhibit directionality as suggested by Shetye I. It would have also been obvious to direct the lobes towards the wearer’s ear canal so the wearer would be able to clearly hear the reproduced sounds while a bystander would not. And as taught and suggested by Shetye II, it would have been obvious to include ANR circuitry, including a feedforward microphone located in the transducer’s acoustic null and a feedback microphone located near the speaker. More particularly, as suggested by Shetye II and Haas, one of ordinary skill in the art would have reasonably located the feedback microphone side-by-side with the speaker so that it receives the same sound as the user’s ear without interfering with the speaker’s sound reproduction. For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 16 depends on claim 1 and further requires the following:
“wherein the feedforward microphone is disposed at a back end of a temple of an eyeglass frame at a position wherein a power ratio of (i) a portion of output of the at least one acoustic transducer radiated towards the ear canal of the user and (ii) a portion of output of the at least one acoustic transducer radiated towards the feedforward microphone is at least 1 dB.”
Lunner similarly suggests locating microphone arrays along the temples of a pair of spectacles. Lunner at ¶ 123, FIG.1A. Shetye I teaches and suggests implementing Lunner’s speaker as an open-ear dipole. And the Shetye II and the Haas references teach and suggest locating a feedforward microphone and a feedback microphone in particular locations relative to the speaker. Specifically, Shetye II suggests locating the feedforward microphone in a null of the speaker so that it will detect ambient noise. Shetye at ¶¶ 24, 26. This suggests placing the feedforward microphone on a back portion of a temple (facing towards the environment, away from the user) that would also be located in a speaker null. The resulting power ratio would then be at least 1 dB since the feedforward microphone is in a wideband speaker null. See Shetye I at ¶ 44, FIG.3B (depicting on-axis responses that exceed off-axis, or null, responses by more than 1dB). For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 17 depends on claim 1 and further requires the following:
“wherein the feedback microphone is disposed along a temple of an eyeglass frame at a position wherein a power ratio of (i) a portion of output of the at least one acoustic transducer radiated towards the ear canal of the user and (ii) a portion of output of the at least one acoustic transducer radiated towards the feedback microphone is approximately 0 dB.”
Lunner similarly suggests locating microphone arrays along the temples of a pair of spectacles. Lunner at ¶ 123, FIG.1A. Shetye I teaches and suggests implementing Lunner’s speaker as an open-ear dipole. And the Shetye II and the Haas references teach and suggest locating a feedforward microphone and a feedback microphone in particular locations relative to the speaker. Specifically, the Shetye II reference teaches locating the feedback microphone within the radiation field of the speaker in order to produce an accurate estimate of the loudspeaker sound and near the user’s ear to produce an accurate estimate of the ambient sound heard by the user. See Shetye II at ¶ 27. The Haas reference further teaches locating the microphone side-by-side with the speaker to prevent the microphone from interfering with the sound produced by the speaker. See Haas at ¶ 55, FIGs.1, 2. These teachings together suggest placing the feedback microphone on the temple (facing the user’s ear). The resulting power ratio would then be approximately 0dB since the feedback microphone and the ear would be receiving substantially the same sound from the speaker. See Shetye I at ¶ 46, FIG.4A (depicting polar plot of a dipole speaker, showing that front and side radiation are roughly equivalent over a wide arc.). For the foregoing reasons the combination of the Lunner, the Shetye I, the Shetye II and the Haas references makes obvious all limitations of the claim.

Claims 1–17 are rejected under 35 U.S.C. § 103 as being obvious in view of the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (13 October 2020) has amended the claims in a way that overcomes the previous obviousness rejections included in the Final Rejection (12 April 2021). This Office action includes updated obviousness rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

6/2/2021